SUPPLIER RECEIVABLES PURCHASE AGREEMENT





exhibit10122317image1a01.jpg [exhibit10122317image1a01.jpg]
Supplier Receivables Purchase Agreement





 



Supplier Receivables Purchase Agreement dated as February 22, 2017(as amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, this “Agreement”) between PAREXEL International, LLC, a limited
liability company, organized under the laws of the state of Delaware, United
States (“Supplier”), and Bank of America, N.A. (“Bank”).
Supplemental terms and conditions for particular jurisdictions and for
particular governing laws are set forth in Annex 1 or 2 hereto, respectively,
and such terms and conditions are incorporated herein by reference. Terms with
initial capitalization used herein and not otherwise defined herein have the
meanings given to them in Section 20.
On the terms and subject to the conditions of this Agreement, Bank may, in its
sole discretion, from time to time, at the request of Supplier, purchase
receivables denominated in a currency acceptable to Bank originated by Supplier
and due from Pfizer Inc or any of its direct or indirect subsidiaries or
affiliates (each, a “Buyer”) (each, a “Receivable” and, collectively,
“Receivables”). Each Receivable represents or will evidence (as the case may be)
the payment obligations of a Buyer to Supplier in respect of the sale of goods
and/or the rendering of services (the “Sale of Goods”) that Supplier will have
made to such Buyer.
If a Buyer and Supplier have each entered into agreements (the “ETS System
Documents”) with respect to the use of the Bank’s electronic platform (the “ETS
System”), pursuant to which such Buyer will submit information regarding
Invoices that such Buyer has received from Supplier and has approved for payment
(such Invoices, as to which information has been submitted by such Buyer to the
ETS System, “Posted Invoices”), Supplier may access the ETS System pursuant to
its rights under the ETS System Documents and may, in its sole discretion,
irrevocably offer any Receivable representing or evidencing such Posted Invoice
for purchase at a discount by Bank pursuant to this Agreement. If Supplier has
not signed the ETS System Documents, offers and acceptances will be transmitted
by secure email or in writing. Upon execution of the ETS System Documents and
where the ETS System will be used, the Posted Invoices shall be in electronic
form. Where the ETS System is not in use, the Invoices shall be in a physical
form agreed upon by Bank and Supplier (the “Manual Invoices”).
1.Purchase Procedures.
(a)
Automatic Discount Option Offer to Sell. The Automatic Discount Option is
available only if Supplier has signed up for and is using the ETS System for the
purchase at a discount of Receivables by Bank. If Supplier selects the Automatic
Discount Option pursuant to Supplier’s initial election as evidenced by a
notification in the form of Exhibit A hereto (or thereafter as Bank and Supplier
may agree in writing), subject to the terms and conditions in this Agreement,
Bank will from time to time notify Supplier through the ETS System of the Posted
Receivables and those Posted Receivables that Bank, in its sole discretion, will
purchase from Supplier. Upon receipt of such notice from Bank as to those Posted
Receivables that Bank will purchase from Supplier, Supplier shall be deemed to
have automatically issued a request and offered to sell to Bank all of
Supplier’s rights in and to the Posted Receivables identified in such notice.

(b)
Selective Discount Option Offer to Sell. If Supplier selects the Selective
Discount Option pursuant to Supplier’s initial election as evidenced by a
notification in the form of Exhibit A (or thereafter as Bank and Supplier may
agree in writing), Supplier may, from time to time at Supplier’s option, request
Bank to purchase one or more Receivables by making an irrevocable offer to sell
such Receivables to Bank through (i) the ETS System, if Supplier has signed the
ETS System Documents, or (ii) secure email or in writing, if Supplier has not
signed the ETS System Documents. Bank, in its sole discretion, may agree, at the
time of any such request from Supplier, to purchase a Receivable.

(c)
Receivables Purchase Request. Each request issued or deemed to be issued by
Supplier to Bank under Sections 1(a) and 1(b) of this Agreement (each such
request, a “Receivables Purchase Request”) shall be in the form required
pursuant to the ETS System or in a form agreed to by Bank and Supplier where the
ETS System is not used and shall be irrevocable once made. Bank, in its sole
discretion, may agree to purchase one or more Receivables described in a
Receivables Purchase Request (each such Receivable, a “Proposed Receivable”, and
each such purchase, a “Purchase”). Supplier shall have no obligation to offer
Receivables to Bank to purchase, and Bank shall have no obligation to purchase
any Receivable offered by Supplier.

(d)
Initial Election. Supplier may change its initial election to automatically
offer to sell or selectively offer to sell Receivables with 30 calendar days’
prior written notice to, and acknowledgement by, Bank as evidenced by a
notification in the form of Exhibit A hereto.

(e)
Purchase Date and Purchase Price. If Bank elects to Purchase one or more
Proposed Receivables, Bank shall notify Supplier thereof through either (i)
secure email, or (ii) electronic transmission using the ETS System, which notice
shall set forth:

(i)
the proposed purchase date thereof (the “Purchase Date”), which shall be 2
Business Days following the Business Day on which Bank accepts the offer to
Purchase such Receivable; provided that Bank may, in its sole discretion,
complete the Purchase of such Proposed Receivables on the Business Day or on the
Business Day following the Business Day on which Bank accepts the offer to
Purchase such Proposed Receivables, in which case the “Purchase Date” shall be
the date of completion of such Purchase; and

(ii)
the purchase price for each such Proposed Receivable purchased, calculated as of
the Purchase Date, which Purchase Price shall be equal to (1) the face amount of
such Proposed Receivable (which face amount shall be as set forth on the ETS
System or, if the ETS System is not used, as determined by Bank and notified to
Supplier, in each case after application of any Credit Memos and/or Reserves, if
applicable), discounted at the annual rate of LIBOR, as determined by Bank, plus
a spread (as set forth on the ETS System or as agreed by Supplier and Bank) for
the period from the proposed Purchase Date of such Proposed Receivable to but
excluding the Maturity Date of such Proposed Receivable, less (2) the Bank’s
charges and expenses set out in Schedule 2 hereto (the “Purchase Price”), which
rate, spread and Purchase Price, absent manifest error, shall be final,
conclusive and binding on Supplier.

To the extent a Buyer pays to Bank all or part of the Reserves at the Maturity
Date, Bank shall remit such amount to Supplier. Supplier agrees that the
determination of the amount and application of the Credit Memos and/or Reserves
to any Invoice by any Buyer and/or Bank shall be final and conclusive.
(f)
Purchase of Receivables, Etc. Bank’s notification to Supplier through the ETS
System or secure email or in writing of the Purchase Date and Purchase Price in
accordance with Section 1(e) shall constitute Bank’s acceptance of Supplier’s
irrevocable offer to sell the applicable Proposed Receivables. On each Purchase
Date, the Purchase Price for each Proposed Receivable being purchased on such
Purchase Date shall be credited by Bank to the Supplier Account. The
notification to Supplier through the Bank’s System or otherwise may include
Reserves established in Bank’s sole discretion. Upon the crediting of the
Purchase Price for such Proposed Receivable to the Supplier Account, the
Purchase shall be completed, such Proposed Receivable shall be a Purchased
Receivable and all of Supplier’s right, title and interest in such Proposed
Receivable shall be sold, assigned and transferred to Bank, without any further
action or documentation being required on the part of Supplier or Bank. Each
Purchase shall be without recourse to Supplier (except as specifically set forth
in Section 4 hereof).

(g)
All Associated Obligations Included in Purchase of Receivables. The Purchase of
any Purchased Receivable shall include all obligations to pay associated with
such Sale of Goods, including the right to receive all taxes, shipping,
interest, penalties, and other charges attributable to such Purchased
Receivable, in each case free of any Adverse Claim, and also includes all
proceeds thereof.

(h)
Notice of Assignment. Supplier and Bank acknowledge and agree that Bank may
provide to a Buyer a Notice of Assignment for each Purchased Receivable from
Supplier promptly after Bank’s purchase of such Purchased Receivable.



(i)
No Rate Responsibility. Bank does not warrant or accept responsibility, nor
shall Bank have any liability, with respect to the administration, submission or
any other matter related to the rates in the definition of “LIBOR” or with
respect to any comparable or successor rate thereto.

(j)
Authorization to Bank. Supplier hereby irrevocably authorizes Bank to, in
Supplier’s name, on Supplier’s behalf and at any time, perform such acts and
execute such documents as Bank may in its sole discretion deem necessary to
facilitate the exercise, enforcement or perfection of any of Bank's rights under
this Agreement and/or in relation to any Purchased Receivables, including,
without limitation, to prepare and file from time to time (including prior to
the Purchase of any Receivables hereunder) one or more UCC financing statements
and continuation statements and amendments thereto or other related instruments
(and any other documents and filings having a similar purpose) covering the
applicable Purchased Receivables as Bank may determine is necessary or advisable
to perfect and maintain Bank’s interest in such Purchased Receivables.

(k)
True Sale. It is the intention of Supplier and Bank that each Purchase of a
Receivable shall constitute and be treated as a true sale of such Receivable by
Supplier to Bank, is absolute and irrevocable and provides Bank with the full
benefits of ownership of such Receivable, and neither Supplier nor Bank intends
the transactions contemplated hereunder to be, or for any purpose to be
characterized as, loans from Bank to Supplier secured by a security interest in
any Receivable.

(l)
Purchase Price Acknowledgement. Bank acknowledges and agrees that cash received
by the Supplier arising from a Purchase Price payment is not a part of proceeds
of a Proposed Receivable that has been Purchased pursuant to this Agreement, and
is not subject to any lien in favor of the Bank.

2.
Conditions Precedent to Each Purchase of Proposed Receivables. Without limiting
Bank’s discretion, Bank’s agreement to purchase each Proposed Receivable shall
be subject to the satisfaction of the following conditions precedent as of the
proposed Purchase Date of such Proposed Receivable:

(a)
Evidence that the execution, delivery and performance by Supplier of this
Agreement and any instrument or agreement required under this Agreement have
been duly authorized;

(b)
On or prior to the proposed Purchase Date for such Proposed Receivables,
Supplier shall have delivered to Bank a Receivables Purchase Request through the
procedures set forth in this Agreement;

(c)
The representations and warranties of Supplier set forth herein being true and
correct;

(d)
Supplier is, and at all times since the date hereof has been, in full compliance
with all of its covenants and obligations set forth herein;

(e)
no opinion, certificate or other document delivered pursuant to this Agreement
shall have been withdrawn or made subject to any condition or limitation on or
prior to the Purchase Date of such Proposed Receivables; and

(f)
(if applicable) evidence of payment of all taxes and duties (including stamp
duty) by Supplier in respect of this Agreement and/or such Proposed Receivables.

3.
Proceeds of Purchase. On the relevant Purchase Date, the Purchase Price of each
Purchase Receivable shall be credited to Supplier’s account set out in the
standing settlement instructions given by Supplier to Bank in the form of
Exhibit A hereto or set out in such other document acceptable to Bank.

4.
Repurchase Events; Indemnification; Etc.

(a)
Repurchase Events. Upon the occurrence of a Repurchase Event with respect to any
Purchased Receivable, or the failure of any condition to the purchase of a
Receivable, Bank may, upon notice, require Supplier to promptly, and in any
event within one Business Day of receipt of such notice, in the manner and
otherwise as hereinafter set forth, repurchase such Purchased Receivable. The
price to be paid by Supplier to repurchase any Purchased Receivable shall be the
Repurchase Price for such Purchased Receivable and shall be paid to Bank in
immediately available funds, without offset, defense or counterclaim of any
kind, nature or description. If Bank has exercised its option to require that
Supplier repurchase a Purchased Receivable, then upon Bank’s receipt from
Supplier of the Repurchase Price for such Purchased Receivable, such Purchased
Receivable shall be deemed to be sold by Bank back to Supplier without further
action or payment, and without recourse, representation or warranty by Bank
other than that such Purchased Receivable is free and clear of all liens,
claims, encumbrances or adverse claims originating from Bank. If, after receipt
of the Repurchase Price for any Purchased Receivable, Bank is required to
surrender or return such payment to any Person for any reason, then the
obligations intended to be satisfied by such payment shall be reinstated and
continue and this Agreement shall continue in full force and effect as if such
payment had not been received by Bank.

(b)
General Indemnification. Supplier agrees to indemnify and hold harmless Bank,
its affiliates and its and its affiliates’ respective employees, officers,
directors, agents, representatives, successors and assigns (each, an
“Indemnified Party”) from and against any and all claims, losses, damages,
liabilities and expenses (including, without limitation, reasonable attorneys’
fees and expenses, and expenses of legal proceedings, litigation or other
dispute resolution) (all of the foregoing being collectively referred to as
“Indemnified Amounts”) arising out of or resulting from any of the following:
(i) any breach by Supplier of any of its representations, warranties, covenants
or obligations in this Agreement; (ii) this Agreement; (iii) any Repurchase
Event; or (iv) the Bank’s enforcement of any of its rights and remedies under
this Agreement or the defense or protection of the Bank’s rights hereunder;
provided, however, that in all events there shall be excluded from the foregoing
indemnification (x) any claims, losses, damages, liabilities or expenses to the
extent directly caused by the gross negligence or willful misconduct of such
Indemnified Party or (y) recourse (except as otherwise expressly provided in
this Agreement in respect of Repurchase Events) for uncollectible amounts under
any Purchased Receivable.

(c)
Tax Indemnification. Supplier shall pay, and indemnify and hold Bank harmless
from and against, any taxes that may at any time be asserted in respect of the
purchase of any Receivable hereunder or the payment of the Repurchase Price, any
Indemnified Amounts or any other amount due under this Agreement, and shall
indemnify and hold Bank harmless from and against any taxes that may at any time
be asserted in respect of any payment under any Purchased Receivable (including,
without limitation, any sales, goods and services, value added, occupational,
excise, gross receipts, personal property, privilege or license taxes, stamp
duties, or withholdings, but not including taxes imposed upon Bank with respect
to its overall net income), and costs, expenses and reasonable counsel fees in
defending against the same, whether arising by reason of the acts to be
performed by Supplier hereunder or otherwise.

(d)
Currency Indemnity. If Bank receives an amount in respect of any obligation of
Supplier under this Agreement or if any obligation hereunder is converted into a
claim, proof, judgment or order, in each case in a currency other than the
currency in which the amount is expressed to be payable under this Agreement
(the “Contractual Currency”):

(i)
Supplier shall indemnify Bank as an independent obligation against any loss or
liability arising out of or as a result of the conversion;

(ii)
if the amount received by Bank, when converted into the Contractual Currency at
a market rate in the usual course of its business, is less than the amount owed
in the Contractual Currency, then Supplier shall forthwith on demand pay to Bank
an amount in the Contractual Currency equal to the deficit;

(iii)
if the amount received by Bank, when converted into the Contractual Currency at
a market rate in the usual course of its business, is greater than the amount
owed in the Contractual Currency, then Bank shall forthwith pay to Supplier an
amount in the Contractual Currency equal to the surplus; and

(iv)
Supplier shall pay to Bank forthwith on demand any reasonable published exchange
costs and taxes payable in connection with any such conversion set out in clause
(ii) or (iii) of this Section 4(d).

(e)
Set-off. In addition to other rights and remedies of Bank provided by law, Bank
and any affiliate thereof is authorized and shall have the right, at any time
and from time to time, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, matured or unmatured, in whatever
currency) at any time held by, and any other obligations (in whatever currency)
at any time owing by, Bank or any branch or agency thereof or such affiliate to
or for the credit or the account of Supplier against any and all obligations of
Supplier to Bank now or hereafter existing under or in connection with this
Agreement, even if such obligations of Supplier may be contingent or unmatured.
Bank agrees to notify Supplier promptly after any such set-off and application;
provided, however, that failure to give such notice shall not affect the
validity of such set-off and application.

(f)
Overdue Amounts. Amounts due from Supplier hereunder but not paid when due shall
accrue interest from the due date therefor until such amounts are paid at a rate
equal to LIBOR plus the spread referenced in clause (ii) of Section 1(e) hereof
as agreed between Supplier and Bank from time to time plus 2% per annum.

5.
Representations and Warranties. Supplier hereby represents and warrants to Bank
as follows, for each Receivable, on the date hereof and, with the exception of
Section 5(b) below which representation and warranty is made solely as of the
execution date of this Agreement, as of the date of the offer to Purchase any
Receivable and the Purchase Date of any Receivable:

(a)
The correct legal name of Supplier, as it appears in Supplier’s organizational
and/or constitutional documents, and the organizational identification number of
Supplier issued by the jurisdiction of organization (if any) are either as set
forth on Schedule 1 hereto or as has been subsequently notified to Bank in
writing in accordance with Section 6(a) hereof. Supplier is duly organized,
validly existing and in good standing under the laws of the jurisdiction of
organization listed on Schedule 1 hereto and is duly qualified and in good
standing in all jurisdictions where the nature of the business transacted by it
or property owned by it makes such qualification necessary.

(b)
Except as set forth on Schedule 1 hereto, Supplier has not changed either (i)
its legal name or (ii) its business structure in any way within the past five
years, including, in each case, through: (1) mergers or amalgamations, (2)
consolidations, (3) acquisitions or (4) any change in jurisdiction of
organization. Supplier does not conduct business under any trade name or other
name other than those set forth on Schedule 1 hereto.

(c)
The chief executive or registered office and the location of Supplier’s books
and records are as set forth on Schedule 1 hereto.

(d)
The execution, delivery and performance of this Agreement by Supplier have been
duly authorized by all necessary corporate or other action required by Supplier,
and Supplier has duly executed and delivered this Agreement. This Agreement
constitutes its legal, valid and binding obligation, enforceable against
Supplier in accordance with its terms, subject to bankruptcy, insolvency and
similar laws affecting the rights of creditors generally.


(e)
With respect to each Proposed Receivable:

(i)
Supplier holds 100% of the legal and beneficial right, title and interest in and
to such Proposed Receivable and the amounts owing thereunder, unencumbered and
free of any Adverse Claim, other than any Adverse Claim disclosed by Supplier in
writing to Bank that will be discharged and released before or at the time of
the Purchase of such Proposed Receivable by Bank hereunder.

(ii)
Such Proposed Receivable has a minimum remaining tenor of at least 5 calendar
days. Supplier has originated the Proposed Receivable in the ordinary course of
its business, and such Proposed Receivable (1) was created in connection with a
recent, bona fide Sale of Goods by Supplier to a Buyer, and with respect to
which the specifications, quantity, quality, packing, shipping, insurance,
performance and all other related terms of such Sale of Goods materially conform
with all requirements of the underlying contract, and (2) is genuine, valid and
enforceable in accordance with its terms.

(iii)
The Receivables Purchase Request pursuant to which Supplier offers or is deemed
to offer Bank to Purchase such Proposed Receivable has been and continues to be
duly authorized by Supplier and is valid and binding on Supplier and, if and
when accepted by Bank in accordance herewith, will give rise to a legal, valid
and binding contract for the sale, transfer, assignment and conveyance of such
Proposed Receivable to Bank, enforceable against Supplier in accordance with its
terms.

(iv)
Each of the execution, delivery and performance of this Agreement by Supplier,
the offer by Supplier to sell any Proposed Receivable pursuant hereto, the sale
of any Proposed Receivable by Supplier and the Purchase by Bank of any Proposed
Receivable offered for sale by Supplier pursuant hereto and to a Receivables
Purchase Request does not, and will not, contravene, violate or conflict with
(1) any Applicable Law, (2) any agreement or instrument to which Supplier is a
party or by which it or its properties are bound (including, without limitation,
the ETS System Documents), (3) any of Supplier’s organizational or
constitutional documents or (4) any court or administrative or arbitral order,
judgment or decree applicable to Supplier or its assets.

(v)
All information entered in the ETS System that is purported to be entered by
Supplier with respect to such Proposed Receivable is accurate and complete, and
has been entered into the ETS System in accordance with the ETS System
Documents, or, where the ETS System is not used, all information submitted to
Bank by Supplier with respect to such Proposed Receivable, in a form agreed upon
by Bank and Supplier, is accurate and complete.

(vi)
Such Proposed Receivable has been earned by performance and is due on the
Maturity Date specified on the Invoice therefor and as further set forth in the
ETS System or otherwise. Supplier is not aware of any defense to payment by the
Buyer obligated on such Proposed Receivable or of any claim that payment is not
required in full on the Maturity Date thereof.

(vii)
Upon the Purchase of such Proposed Receivable pursuant hereto, such Proposed
Receivable will have been validly assigned and sold to Bank, and Supplier will
have sold to Bank good and marketable title to, and Bank will be the sole legal
and beneficial owner of, such Proposed Receivable, free and clear of any Adverse
Claim.

(viii)
Each entry in the ETS System or physical submission of a Manual Invoice on
behalf of Supplier has been duly authorized by Supplier and each entry by
Supplier on the ETS System or physical submission, as the case may be,
purporting to be by Supplier is duly authorized by and is binding on Supplier.

(ix)
The Goods relating to such Proposed Receivable sold by Supplier to the Buyer
that purchased such Goods do not include arms, weapons, weapon components or
military equipment.

(x)
No sales, use, excise, utility, gross receipts, value added or other similar tax
is imposed by any governmental authority (federal, provincial, state, local or
foreign) on the Sale of Goods relating to such Proposed Receivable by Supplier
to the Buyer of such Sale of Goods.

(f)
Supplier has obtained all licenses and other government authorization or
approvals whatsoever of any jurisdiction that are required for the underlying
transaction (including in relation to the sale, shipment and delivery of the
Goods relating to such Receivable to Buyer) and, without limiting the foregoing,
the transaction does not violate any Applicable Law.

(g)
Supplier is in compliance with all covenants and other agreements contained in
this Agreement. No Contract Default or event that, with the giving of notice or
the passage of time or both, would be a Contract Default has occurred and is
continuing.

(h)
All information that has been or is being furnished by or on behalf of Supplier
to Bank was and is true and correct in all material respects and was and is not
incomplete by omitting to state any material fact necessary to make such
information not misleading in any material respect in light of the circumstances
under which such information was provided.

The foregoing representations and warranties will survive Bank’s purchase of any
Receivable.
6.
Covenants. Supplier covenants and agrees that until each Purchased Receivable
has been paid in full, it will:

(a)
not change its name, form of organization or jurisdiction of organization unless
Supplier has notified Bank at least 30 calendar days prior to such change;

(b)
notify Bank with respect to any of the following events that involve or affect
any Purchased Receivable in writing and in reasonable detail promptly upon (and
in any event within 10 Business Days following) Supplier’s learning of:

(i)
any change in the name or jurisdiction of organization of any Buyer; and/or

(ii)
the occurrence of any Contract Default or condition or event which, with the
passage of time or giving of notice or both, would constitute a Contract
Default;

(c)
permit Bank reasonable access to Supplier’s books and records as they relate to
any Purchased Receivable;

(d)
not account for any Purchase of Purchased Receivables by Bank as other than a
sale by Supplier to Bank of such Purchased Receivable;

(e)
timely perform its obligations under any underlying documentation related to a
Purchased Receivable;

(f)
without the prior written consent of Bank, not have the power or authority to,
and not cancel, terminate, amend, supplement, waive or otherwise modify, or
agree to any of the foregoing with respect to, any Purchased Receivable or any
underlying documentation related thereto except to the extent that such
underlying documentation relates in part to the rendering of services not
included in a Posted Invoice for a Purchased Receivable;

(g)
comply with all Applicable Laws, except for any such noncompliance that,
individually or in the aggregate, could not reasonably be expected to adversely
affect any Purchased Receivable or the rights and interests of Bank therein;

(h)
except for the sale of Purchased Receivables to Bank hereunder, not (i) sell or
assign or otherwise dispose of any Purchased Receivable or (ii) create any
Adverse Claim or suffer to exist any Adverse Claim arising as a result of its
action or inaction upon or with respect to any Purchased Receivable, it being
understood and agreed in the case of clauses (i) and (ii) of this paragraph that
Supplier is not intending thereby to have or retain any right, title or interest
in or to any such Purchased Receivable;

(i)
if at any time Supplier receives any payment with respect to any Purchased
Receivable or in respect of the Goods related to such Purchased Receivable from
the Buyer obligated on such Purchased Receivable, Supplier will receive such
payment in trust for the benefit of Bank, segregate such payment from its other
funds, and remit and deliver such payment to Bank, in the same form as so
received with all necessary endorsements, without any deduction or withholding
for taxes, levies, duties or other similar charges, as soon as practicable, but
in no event later than 2 Business Days after receipt thereof by Supplier;

(j)
disclose to Bank the existence of any Adverse Claims (other than those in favor
of Bank) on any such Purchased Receivables and will remove and obtain releases
of, or assist Bank in the removal or obtaining releases of, such Adverse Claims
to the Bank’s satisfaction, prior to Supplier making any Receivables Purchase
Requests under this Agreement;

(k)
from time to time execute and deliver such further documents and take such other
actions as Bank may reasonably request in order to fully effect the purposes of
this Agreement and to perfect or protect Bank’s interest in the Purchased
Receivables;

(l)
consult and cooperate with Bank in every reasonable request by Bank for the
purposes of presenting any claim and collecting any amounts that may be
recoverable from any Buyer under any Purchased Receivable, provided that the
enforcement expenses shall be for the account of Bank; and

(m)
for any Purchased Receivable, it will promptly provide to Bank copies of the
supporting documents for the Sale of Goods relating to such Purchased Receivable
(such as purchase orders, sales contracts and transport documents) as may be
reasonably requested by Bank.

7.
Termination. This Agreement may be terminated by either party upon the prior
written notice given by such party at least 30 calendar days prior to the
effective termination date specified in such notice. Such termination shall not
affect or impair any rights, obligations or liabilities accruing under this
Agreement prior to such effective termination date. Upon the termination or
expiration of this Agreement, Section 4 hereof shall continue and survive in
full force and effect.

8.
Waivers, Amendments and Remedies.

(a)
No delay or omission of Bank to exercise any right under this Agreement shall
impair such right or be construed to be a waiver of any rights of Bank or an
acquiescence therein, and any single or partial exercise of any such right shall
not preclude any other or further exercise thereof or the exercise of any other
right, and no waiver shall be valid unless in writing signed by Bank, and then
only to the extent specifically set forth in such writing.

(b)
This Agreement may be modified or amended only by an instrument in writing
signed by both Supplier and Bank.

(c)
The rights and remedies provided for in this Agreement are cumulative and are
not exclusive of any other rights, powers, privileges or remedies provided by
law or in equity, or under any other instrument, document or agreement now
existing or hereafter arising.

9.
Benefit of Agreement; Assignments. The terms and provisions of this Agreement
shall be binding upon and inure to the benefit of Supplier and Bank and their
respective successors and assigns, except that Supplier shall not have the right
to assign its rights or obligations under this Agreement without the prior
written consent of Bank. Bank shall have the right without notice to or consent
of Supplier to sell, assign, transfer, subdivide, negotiate or grant
participations in all or any part of the interests of Bank in the Purchased
Receivables and this Agreement on such terms as Bank determines.

10.
Choice of Law; Submission to Jurisdiction; Service of Process.

(a)
This Agreement shall be governed by and construed in accordance with the law of
the State of New York (U.S.).

(b)
Subject to Section 10(b)(i) hereof, the United States Federal and State courts
sitting in the City of New York, Borough of Manhattan have exclusive
jurisdiction to settle any actions, claims, or disputes arising out of or in
connection with this Agreement (including a dispute regarding the existence,
validity or termination of this Agreement) (a "Dispute"). The parties hereto
agree that the courts referred to in the immediately preceding sentence are the
most appropriate and convenient courts to settle Disputes and accordingly no
party will argue to the contrary.

(i)
This Section 10(b) is for the benefit of Bank only. As a result, Bank shall not
be prevented from taking proceedings relating to a Dispute in any other courts
with jurisdiction. To the extent allowed by law, Bank may take concurrent
proceedings in any number of jurisdictions.

(c)
To the fullest extent permitted by applicable law, Supplier hereby waives
personal service of any and all process upon it and consents that all such
service of process may be made by registered mail (return receipt requested)
directed to it at its address set forth in this Agreement and service so made
shall be deemed completed 5 calendar days after the same shall have been so
posted. If Supplier is located outside the choice of law jurisdiction, if
requested by Bank, it must appoint an agent for service of process in the
applicable jurisdiction, and it irrevocably agrees that any writ, summons,
order, judgment or other document relating to or in conjunction with any
proceeding, suit or action may be served on it in the applicable jurisdiction.
Supplier agrees that failure by an agent for service of process to notify
Supplier of the process will not invalidate the proceedings concerned. If the
process agent appointed is unable for any reason to act as agent for service of
process, Supplier shall promptly (and in any event within 5 calendar days of
such event taking place) appoint another agent on terms acceptable to Bank. If
Supplier fails to appoint an agent as provided in this Section 10(c), Bank may
appoint an agent on Supplier’s behalf.

11.
Entire Agreement. This Agreement constitutes the complete and entire agreement
and understanding between Supplier and Bank with respect to its subject matter
and supersedes all prior writings or understandings. Each of the parties hereto
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and that it is not relying upon oral representations
or statements inconsistent with the terms and provisions of this Agreement.

12.
Notices. Except as otherwise specified in this Agreement, any notice required or
permitted to be given under this Agreement may be delivered in person, by
overnight courier service, mail or secure email or electronically using the ETS
System, if applicable, addressed to Bank and Supplier, as applicable, as set
forth below.

Parexel International, LLC
900 Chelmsford St Unit 310 
Lowell, MA 01851-8310 
United States 

Bank of America (processing location)
Bank of America, N.A.


1 Fleet Way
Scranton, PA 18507
United States



Subject to Section 13 hereof with respect to electronic communications, all
notices shall be effective upon receipt. Supplier and Bank may each change its
address for notice purposes by a notice to the other party given in the manner
provided herein.
13.
Electronic Communications. Bank is authorized, but not obliged, to rely upon and
act in accordance with any communication received by Bank through (i) secure
email, or (ii) the ETS System purporting to be a communication given on
Supplier’s behalf by an Authorized Officer or Authorized Officers without
inquiry on Bank’s part as to the source of the communication or the identity of
the person making or purporting to make such communication and regardless of the
circumstances prevailing at the time of such communication. “Authorized Officer”
means in relation to any matter the person or persons who, according to a
document lodged with Bank, are authorized to act on behalf of Supplier in
relation to that matter or any other person(s) that Bank reasonably believes is
acting on behalf of Supplier in relation to that matter. Bank shall be entitled
to treat each such communication as fully authorized by and binding upon
Supplier, and Bank shall be entitled (but not bound) to take such steps in
connection with or in reliance upon each such communication from an Authorized
Officer as it may in good faith consider appropriate, whether such communication
contains inaccurate or erroneous information, is unauthorized or fraudulent,
includes instructions to pay money or otherwise debit or credit any account,
relates to the disposition of any money, securities or documents, or purports to
bind Supplier to any agreement or other arrangement with Bank or with any other
person or persons or to commit Supplier to any other type of transaction or
arrangement whatsoever.

With respect to any electronic communication to be made between Bank and
Supplier under or in connection with this Agreement, Bank and Supplier:
(a)
agree that electronic communication is an accepted form of communication;

(b)
will notify each other in writing of their electronic mail address and/or any
other information required to enable the sending and receipt of information by
that means; and

(c)
will notify each other of any change to their electronic mail address or any
other such information supplied by them.

Any electronic communication made between Bank and Supplier will be effective
only when actually received and viewed in readable form and in the case of any
electronic communication made by Supplier to Bank only if it is addressed in
such a manner as Bank shall specify for this purpose.
14.
Conducting Business Through Electronic Means. The parties consent to the
communication and delivery of Receivables Purchase Requests, acceptances,
notices and other communications and the creation of binding contracts and
Purchases through the ETS System or any other electronic means, even though such
actions are by electronic means rather than in writing on paper. The parties
agree that such actions shall be valid and binding obligations of the parties,
as if such actions had been taken in writing on paper. The parties acknowledge
and agree that any communications from a party using such party’s
identifications and passwords shall be binding on such party. Each party hereby
waives any claim or defense that the offers, acceptances, contracts and other
communications are not binding or enforceable or do not have their intended
effect as a result of their being communicated electronically rather than in
writing.

15.
Confidentiality. Each party agrees to maintain the confidentiality of this
Agreement, the transactions contemplated hereby and all confidential,
proprietary or non-public information provided to it (the “Receiving Party”) by
the other party (the “Disclosing Party”) in connection with this Agreement and
the transactions contemplated hereby; provided that:

(a) the foregoing does not apply to information that (i) was, is or becomes
generally available to the public through no violation of this Agreement by the
Receiving Party, (ii) was available to the Receiving Party on a non-confidential
basis prior to its disclosure to the Receiving Party pursuant to this Agreement,
(iii) becomes available to the Receiving Party on a non-confidential basis from
a third party not known by the Receiving Party to be subject to a duty of
confidentiality to the Disclosing Party, or (iv) is independently developed by
or on behalf of the Receiving Party;
(b) each party may disclose any portion of such information (i) to its
affiliates and its and its affiliates’ respective employees, officers,
directors, representatives, agents and advisors with a need to know such
information in connection with this Agreement and the transactions contemplated
hereby or the development or management of the relationship between the
Disclosing Party and the Receiving Party and their respective affiliates and who
are subject to obligations to keep such information confidential, (ii) in
accordance with its customary regulatory compliance procedures, (iii) if
requested or required to do so by any regulatory authority purporting to have
jurisdiction over the Receiving Party or any of its affiliates, (iv) if required
to do so pursuant to (A) any laws or regulations governing the Receiving Party
or any of its affiliates, (B) oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand, or any order or
demand in connection with any civil or criminal judicial, administrative or
congressional proceeding or similar process, or (C) other applicable law or
regulation, or (v) in connection with any suit, action or proceeding for the
purpose of defending itself, reducing its liability or protecting or exercising
any of its claims, rights or remedies;
(c) Supplier may disclose such information to any of its lenders, provided that
any such lender agrees to be bound by confidentiality provisions substantially
similar to those contained in this Section 15;
(d) Bank shall use the same standard of care to satisfy its confidentiality
obligations to Supplier under this Agreement as the Bank uses with respect to
safeguarding its own confidential information; and
(e)
Bank may disclose such information to (i) any prospective or actual participant
or assignee of Bank in connection with the purchase of any Receivable and
interests in Bank’s right, title and interest in this Agreement and (ii) any
subcontractor or service provider providing services to Bank in connection with
this Agreement and the transactions contemplated hereby, provided that in the
case of (i), (ii) and the third parties referenced in Section 15(b) above, such
person or entity is under internal confidentiality and information security
obligations at least as protective and restrictive as the provisions of this
Agreement (with the proviso that such person or entity may disclose such
information for any of the reasons set forth in Section 15(b).

Notwithstanding anything herein to the contrary, any party subject to
confidentiality obligations hereunder or under any other related document (and
any employee, representative or other agent of such party) may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of any transaction and all materials of any kind (including opinions
or other tax analysis) that are provided to such party relating to such tax
treatment or tax structure.


Supplier acknowledges that Bank and its affiliates may be providing financing or
other services to parties whose interests may conflict with the interests of
Supplier and its affiliates. Bank agrees that it will not furnish confidential
information obtained from Supplier to any of Bank’s other customers, and Bank
advises Supplier that Bank will not make available to Supplier confidential
information that it has obtained or may obtain from any other customer.
Notwithstanding anything herein to the contrary, this provision shall continue
and survive in full force and effect for 1 year after the termination or
expiration of this Agreement.
16.
Consequential Damages. In no event will Bank be liable for any indirect,
consequential or punitive loss, damage, cost or expense of any nature (even if
advised of the possibility of such loss, damage, cost or expense), including,
without limitation, any economic loss or damage, expense and loss of business,
profits or revenue, goodwill and anticipated savings, loss of or corruption to
any Buyer’s data, loss of operation time or loss of contracts.

17.
Severability. Each of the provisions of this Agreement is severable and distinct
from the other provisions and if one or more of such provisions is or becomes
illegal, invalid or unenforceable, the remaining provisions shall not be
affected in any way.

18.
Counterparts. This Agreement may be signed in counterparts, all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement.

19.
Language. If this Agreement is executed in English and another language, this
Agreement in the English language shall prevail in the case of any inconsistency
between those executed versions, unless otherwise required by applicable law or
regulations.


20.
Certain Defined Terms. In addition to terms defined elsewhere in this Agreement,
the following terms have the following meanings:

“Adverse Claim“ means any lien, security interest, hypothec, set-off, netting,
abatement, liability, reduction, charge, claim, defense or counterclaim of any
kind or nature whatsoever, including, without limitation, any claim by the Buyer
obligated on any Proposed Receivable that it is entitled to any credit against
the unpaid balance of such Proposed Receivable.
“Applicable Law” means all existing and future laws, rules, regulations,
statutes, treaties, codes, ordinances, Permits, certificates, orders and
licenses of and interpretations by, any governmental authority, and applicable
judgments, decrees, injunctions, writs, orders or like action of any court,
administrative, judicial or quasi-judicial tribunal or agency of competent
jurisdiction (including, without limitation, those pertaining to currency
exchange controls, to health, safety or the environment, to anti-trust, to
privacy issues, to Article 9 of the UCC or applicable personal property security
legislation, and to any applicable anti-boycott, anti-terrorism (including the
United States Patriot Act and its implementing regulations), anti-drug
trafficking, anti-money laundering, and any export denial or economic sanctions
law, regulation or other measure (including the foreign asset control
regulations of the United States)), to the extent that the foregoing are
applicable to either or both of the parties hereto and/or their respective
properties, the Receivables, this Agreement or the transactions pursuant hereto
or contemplated hereby. Applicable Laws vary depending on the transaction and
may include United Nations, United States and non-United States laws,
regulations and other measures.
“Automatic Discount Option” means, with respect to the Receivables offered for
sale to Bank under Section 1(a) of this Agreement, the option selected by
Supplier instructing Bank to calculate the Purchase Price of such Receivables to
be purchased by Bank using the Purchase Price.
“Business Day” means each day on which the bank or bank office providing or
facilitating the service is open for business related to that service, and
a)
in relation to any date for payment or purchase of a currency (other than Euro),
a day (other than a Saturday or Sunday) on which banks are open for general
business in the principal financial center of the country that issues such
currency; or

b)
in relation to any date for payment or purchase of Euro, any day on which
TARGET2 is open for the settlement of payments in Euro.

“Contract Default” means any breach or default that affects the amount or timing
of receipt of any Receivable or any other right or obligation of any Buyer or
Supplier in respect of any Receivable.
“Credit Memo” means, as to any Receivable, any Adverse Claims, reserves,
deductions, price adjustments, quantity adjustments, unit of measure
adjustments, invoice corrections, or other such credits as may be considered
necessary to properly reflect the actual obligations due to Supplier by a Buyer
that such Buyer may make to such Receivable prior to the Bank’s acceptance of
the Supplier’s offer to sell such Receivable.
“Insolvency Event” means, with respect to any Person, any of the following: (a)
any case or proceeding with respect to such Person under any bankruptcy,
winding-up, liquidation, insolvency, reorganization or other law affecting
creditors' rights generally or any other or similar proceedings, (b) any
proceeding seeking the appointment of any trustee, receiver, administrator,
manager, liquidator (whether provisional or not), custodian or other insolvency
official with similar powers with respect to such Person or any of its assets,
(c) any assignment for the benefit of creditors, (d) such Person shall generally
not pay its debts as such debts become due or shall admit in writing its
inability to pay its debts generally (and, in the case of a Buyer, the failure
of such Buyer to pay any Receivable solely as a result of its financial
inability to pay), or (e) such Person shall take any action to authorize any of
the actions set forth in this definition.
“Interest Period” means, with respect to any Purchased Receivable, an interest
period equal to the period commencing on the Purchase Date of such Purchased
Receivable and ending on the Maturity Date thereof. If the Interest Period, as
determined above, is for a tenor that is not published by Reuters or other
reporting service set out in the definition of “LIBOR” (or such other
commercially available source providing quotations of LIBOR as may be designated
by the Bank from time to time) then Bank shall calculate the rate for such
period, by straight-line monthly interpolation, between the available published
quotations of LIBOR for the next shorter available tenor and the next longer
available tenor. LIBOR Interest Period calculations shall be calculated on the
basis of a 360-day year and actual days elapsed (except where market practice
differs) or, in the case of purchases denominated in non-LIBOR Quoted Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice.
“Invoice” means the invoice, accepted purchase order or other payment
instructions generated by either Supplier or a Buyer for the Sale of Goods
provided by Supplier to such Buyer, which invoice specifies a description of the
Goods sold or services rendered, and which invoice further specifies the total
amount due to be paid thereunder and the Maturity Date on which such amount is
due to be paid. A Posted Invoice and a Manual Invoice shall each be an Invoice
and collectively shall be Invoices.
“LIBOR” means, for any Interest Period, with respect to one or more Purchased
Receivables:
(a) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate, or a comparable or successor rate that is
approved by Bank, as currently published on the Reuters screen page (or such
other commercially available source providing such quotations as may be
designated by Bank from time to time) (“LIBOR Rate”) at or about 11:00 a.m.,
London time, on the Rate Determination Date for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and
(b) denominated in a non-LIBOR Quoted Currency, if applicable, the rate per
annum determined in accordance with Annex 3 hereto with respect to the
applicable currencies listed in Annex 3 hereto or otherwise with market practice
as reasonably determined by Bank;
(x)
provided that, if the LIBOR Rate or any other reference rate mentioned in
paragraph (a) or (b) of this definition shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement; and

(y)
provided further that, if in connection with any Purchased Receivable, (i) Bank
determines that (A) deposits in any such currency are not being offered to banks
in the applicable interbank market for such currency for the applicable amount
and Interest Period of such Purchased Receivable or (B) adequate and reasonable
means do not exist for determining the LIBOR Rate or any other relevant
reference rate for any requested Interest Period with respect to such Purchased
Receivable, or (ii) Bank determines that for any reason LIBOR Rate or any other
relevant reference rate for any requested Interest Period with respect to such
Purchased Receivable does not adequately and fairly reflect the cost to Bank,
Bank will promptly so notify Supplier and Bank and Supplier may mutually agree
on an alternative interest rate.

“LIBOR Quoted Currency” means U.S. Dollars, Euro (lawful currency of any member
state of the European Union that adopts or has adopted the Euro as its lawful
currency), Sterling (lawful currency of the United Kingdom), Yen (lawful
currency of Japan) and Swiss Franc (lawful currency of Switzerland), in each
case as long as there is a published LIBOR Rate with respect thereto.
“Maturity Date” means, for each Invoice (and the Receivable relating thereto),
the date on which the face amount of such Invoice is due and payable as
specified on such Invoice and, if applicable, in the ETS System.
“Notice of Assignment” means a notice in a form determined by Bank provided to a
Buyer that a Receivable has been sold by Supplier to Bank.
“Payment Services Agreement” means the Buyer Payment Services Agreement between
Buyer(s) and Bank, as amended, supplemented or otherwise modified from time to
time in accordance with its terms.
“Permits” means any authorization, consent, approval, license, ruling, permit
(including any export or import permit), tariff, rate, certification, exemption,
filing, variance, claim, order, judgment, decree, publication, notice to,
declaration of or with, or registration by or with, any governmental authority.
“Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation, limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.
“Posted Receivable” means a Receivable owing from a Buyer to Supplier
represented or evidenced by a Posted Invoice.
“Purchase Date” has the meaning given to it in paragraph (i) of Section 1(e)
hereof.
“Purchased Receivable” means a Proposed Receivable that has been Purchased
pursuant to this Agreement, including all obligations to pay associated with the
Sale of Goods relating to such Proposed Receivable, including the right to
receive all taxes, shipping, interest, penalties, and other charges attributable
to such Proposed Receivable, free of any Adverse Claim, and also including all
proceeds thereof.
“Rate Determination Date” means, with respect to any Interest Period, 2 Business
Days prior to the commencement of such Interest Period; provided, however, to
the extent Bank agrees, in its sole and absolute discretion, to forego the
notice provisions set forth herein to permit same day funding or funding within
one Business Day of acceptance by Bank of Supplier’s request, the Rate
Determination Date shall be the date Bank accepts such Supplier’s request.
“Repurchase Event” means, for any Purchased Receivable and the Buyer obligated
on such Purchase Receivable (a) any representation or warranty of Supplier in
this Agreement with respect to such Purchased Receivable or the underlying
transaction between Supplier and such Buyer related to such Purchased Receivable
was untrue, incorrect or inaccurate when made; (b) Supplier fails to comply with
any of its covenants or obligations with respect to such Purchased Receivable;
(c) the amount of such Purchased Receivable (in whole or in part) is reduced,
delayed or otherwise adjusted on account of any defective, damaged, rejected,
returned, repossessed or foreclosed Goods, any discount or allowance, any
incorrect billings or other adjustments or setoffs in respect of any claims by
such Buyer or any shipping charge, tax, duty or other fee or payment of any
kind; or (d) the amount of such Purchased Receivable is otherwise less than the
amount reported by Supplier to Bank, other than as a result of (i) the receipt
of payments on such Purchased Receivable or (ii) such Purchased Receivable being
written off solely as a result of an Insolvency Event with respect to such Buyer
or any other reduction of the amount of the Purchased Receivable solely as a
result of an Insolvency Event; provided that if a Buyer shall claim that it is
not making payment in respect of all or any portion of a Purchased Receivable as
a result of any of the matters set forth above, it shall constitute a Repurchase
Event notwithstanding that such Buyer is also subject to an Insolvency Event.
“Repurchase Price” means, with respect to any Purchased Receivable, an amount
equal to (i) the aggregate unpaid balance of such Purchased Receivable less any
applicable Reserve plus (ii) (if the Repurchase Price is paid after the Maturity
Date) the additional charge calculated at the rate of LIBOR plus the spread as
provided for in paragraph (ii) of Section 1(e) hereof on the amount in (i) above
from the Maturity Date up to but excluding the date when Supplier pays the
Repurchase Price in full.
“Reserves(s)” means a percentage of the amount of any Receivables that Bank
notifies the Supplier, in its sole discretion, from time to time through either
(i) secure email or (ii) electronic transmission using the ETS System that Bank
will not purchase or advance against.
“Selective Discount Option” means, with respect to the Receivables offered for
sale to Bank under Section 1(b) of this Agreement, the option selected by
Supplier instructing Bank to calculate the Purchase Price of such Receivables to
be purchased by Bank using the Purchase Price.
“Supplier Account” means a designated bank account established and maintained by
Supplier in its own name, as specified by delivery by Supplier to Bank of a
notification of Standing Settlement Instructions in the form of Exhibit A
hereto.
"TARGET2" means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“UCC” means the United States Uniform Commercial Code in effect in any
applicable jurisdiction from time to time.
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed by its duly authorized officer(s) or representative(s) as of the date
first written above.
[For Supplier without common seal]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Parexel International, LLC
 
 
(“Supplier”)
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Peter Rietman
 
 
 
 
 
 
 
 
Name:
Peter Rietman
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
 


















 
 
 
 
 
BANK OF AMERICA, N.A.,
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Luwam Haile
 
 
 
 
 
 
 
 
Name:
Luwam Haile
 
 
 
Title:
Vice President
 
 
 





 Date received original Agreement for safekeeping
     
 
Bank of America Unit
     
 
Authorized Signature
 
Name and Title
Luwam Haile
Vice President   









00-35-4492NSBW 02-23-2016 ST
Supplier Receivables Purchase Agreement – Global     Page 1 of 1
(Australia, Brazil, Canada, England, Hong Kong, Mexico, Netherlands, PRC,
Switzerland, Taiwan, Thailand and United States)
Parexel
12/13/16


Bank of America - Confidential     © 2015 Bank of America Corporation
ActiveUS 159720793v.2